Title: From James Madison to Edmund Pendleton, 19 March 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. March 19th. 1782

Yesterday’s post brought me your favor of the 11th instant, which if my recollection does not fail me is an act of supererogation, the terms of our contract entitling Mr Jones alone to your correspondence of the present week. To show you how acceptable it is to me I have selected the inclosed gazette published here last week as containing the greatest portion of entertaining & interesting matter which we have of late recd. I leave it to Mr. Jones to transmit you the gazette of this morning.
The Ministerial Speeches with other circumstances place it beyond a doubt that the plan for recovering America will be changed. A separate peace with the Dutch, a suspension of the offensive war here, an exertion of their resources thus disencumbered against the naval power of France & Spain and a renewal of the arts of seduction & division in the U. States will probably constitute the outlines of the new plan. Whether they will succeed in the first article of it can not be ascertained by the last intelligence we have from Holland. It is only certain that negociations are on foot under the auspices of the Empress of Russia. Mr. Randolph set off this morning & will probably reach you nearly as soon as this. I leave it to him to make known other particulars. I am &c.
J. Madison Jr.
